El Juez Asociado Seüoe SnydeR
emitió la opinión del tribunal.
En un procedimiento ex parte la corte de distrito declaró con lugar la solicitud del tutor de Eusebio Galarza Nieves, persona incapacitada, y ordenó la venta en pública subasta de dos fincas, como pertenecientes a Galarza, por un pre-cio no menor de $400 y $170 respectivamente. De confor-midad con esta resolución, se vendieron a Francisco Acevedo Badillo las dos fincas en pública subasta por los pre-cios arriba mencionados. María Lorenzo compareció en la escritura de venta otorgada por el mársbal, haciendo cons-tar que era la esposa de Galarza, que las dos fincas consti-tuían bienes gananciales, que ratificaba y consentía a la venta de las dos fincas a Acevedo, y que convenía en reci-bir en su oportunidad y tan pronto como la corte de dis-*310trito así lo resolviera, la parte proporcional que a ella le correspondía en el precio de venta de las fincas.
El registrador se negó a inscribir la escritura de venta por los motivos (1)' que la resolución ordenaba que la finca se vendiera como de la exclusiva pertenencia de G-alarza, mientras aparecía inscrita como bienes gananciales de éste y de María Lorenzo, y (2) que una resolución judicial no puede ser enmendada por una escritura.
Alega el peticionario que no obstante la resolución, la ratificación de la venta beclia en la escritura por María Lorenzo, convalida la venta. Descansa en García v. Registrador, 66 D.P.R. 683, y en Rivera v. Registrador, 65 D.P.R. 298.
En el caso de García la esposa compareció ante la corte de distrito por derecho propio y en representación de su esposo incapacitado, y alegó que éste era el dueño, como bie-nes gananciales, de una finca, y solicitaba que a nombre de los dos se vendiera la finca en pública subasta. Esto se hizo a tenor con una resolución de la corte, y el márshal firmó la escritura a nombre de cada uno de ellos. El regis-trador inscribió la escritura con el defecto subsanable de que la esposa no había comparecido en la escritura a rati-ficar la venta en cuanto a su participación de la mitad de los gananciales. Revocamos su nota por el fundamento de que como la esposa había dado su consentimiento y autori-zación anteriormente, no era necesario que ella compare-ciera de nuevo a ratificar- un acto que se verificó a instancia suya y con su consentimiento anterior y expresa autoriza-ción.
En el de Rivera una madre con patria potestad sobre su menor hija solicitó la autorización judicial para vender la participación de ésta en una finca perteneciente a las dos. El fiscal convino en que el traspaso se autorizara'con la con-dición de que se vendiera en pública subasta toda la propie-dad y que se depositara el producto en corte para retirar *311de ella la parte perteneciente a la menor. La corte ordenó la venta de toda la finca, y ésta se llevó a cabo. Se inscri-bió la escritura con el defecto subsanable de que la madre no había consentido en que se vendiera su participación en la finca. Confirmamos la nota del registrador por el fun-damento de que la solicitud de autorización y la resolución de la corte se limitaron a la participación de la menor en la propiedad. Sin embargo, dijimos que (pág. 299) “No consta que dicha señora consintiera expresamente que su condominio fuese vendido en pública subasta.”
Es cierto que dijimos a la página 299 del caso de Rivera que “la corte carecía de jurisdicción para ordenar la venta del condominio de la madre.’.’ Y del mismo modo, en el presente caso la corte carecía de jurisdicción para vender la participación de la esposa en los bienes gananciales. ■ Pero con su esposo incapacitado, no había impedimento alguno para que la esposa, a iniciativa propia, compareciera en la escritura, como lo hizo en este caso, de suerte que ella apa-reciera vendiendo su participación y el márshal apareciera vendiendo la del esposo incapacitado. La actuación del .márshal fué conforme a la resolución de la corte; la actua-ción de la esposa fué conforme a su propio deseo, indepen-dientemente de la resolución de la corte.
Lo que hemos dicho es también consistente con el caso de García. Allí la comparecencia de la esposa en el proce-dimiento judicial fué suficiente para justificar la venta por el márshal no solamente de la participación de su esposo incapacitado, si que también de la suya en la propiedad ganancial. Aquí la corte carecía de jurisdicción sobre su participación 'ya que ella no compareció en el procedimiento judicial. Pero al unírsele en la escritura, esto ‘facultó al márshal para cumplir con la resolución de la corte en cuanto a la participación del esposo en la finca.
No podemos ver por qué, según el registrador, el fiscal pudo no estar conforme con la venta o la corte pudo haber *312dictado lina resolución diferente, si el tutor, en vez de de-cir en su solicitud que la propiedad pertenecía exclusiva-mente al esposo incapacitado, hubiera indicado que era un bien ganancial; A lo sumo, si los hechos se hubieran ex-puesto correctamente — que la propiedad pertenecía a la so-ciedad de gananciales — la corte quizás hubiera exigido el consentimiento de la esposa para vender tanto su partici-pación en la finca como la de su esposo, con el fin de ob-tener el mejor precio posible. Pero esto se efectuó mediante la comparecencia de la esposa en la escritura sin necesidad de una resolución de la corte.
Tampoco podemos convenir con el registrador en que la resolución fué modificada por la escritura. La resolución se cumplió: el márshal vendió la participación del esposo en la propiedad, si bien aquélla no era privativa. La com-parecencia de la esposa en la escritura no estuvo en conflicto con la resolución. Más bien ayudó a llevar a cabo los fines de la resolución.

La nota del registrador será revocada y se le ordenará qiie inscriba la escritura libre de defectos.